NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0533-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CESAR G. LEMUS, a/k/a
CESAR GARCIA-LEMUS,
CESAR GARCIALEMUS,
CESAR GARCIA, CESAR
LEMUS and CESAR GARCIA
LEMOS,

     Defendant-Appellant.
____________________________

                   Submitted June 21, 2022 – Decided July 7, 2022

                   Before Judges Whipple and Vernoia.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 19-11-0741.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Daniel S. Rockoff, Assistant Deputy Public
                   Defender, of counsel and on the brief).
            William A. Daniel, Union County Prosecutor, attorney
            for respondent (Joseph M. Nielsen, Assistant
            Prosecutor, of counsel and on the brief).

PER CURIAM

      Defendant Cesar Lemus appeals from an October 9, 2020 judgment of

conviction after a plea of guilty to second-degree possession of a handgun

without a permit, N.J.S.A. 2C:39-5(b)(1). He asks us to reverse the court's

denial of his motion to overrule the State's rejection of his petition for a Graves

Act waiver pursuant to N.J.S.A. 2C:43-6.2, "which embodies the so called

'escape valve' to the mandatory sentence requirements otherwise embodied in

the Graves Act," N.J.S.A. 2C:43-6(c). State v. Alvarez, 246 N.J. Super. 137,

139 (App. Div. 1991).      We affirm for the reasons stated in Judge Regina

Caulfield's well-reasoned eighteen-page written decision.

      Defendant raises one issue on appeal:

            THIS   COURT   SHOULD       REVERSE    THE
            ARBITRARY AND DISPARATE DENIAL OF
            DEFENDANT'S N.J.S.A. 2C:43-6.2 APPLICATION
            FOR A WAIVER OF A 3.5-YEAR MINIMUM
            PRISON SENTENCE.

      On November 19, 2019, defendant was charged with possessing a revolver

without a permit for an unlawful purpose, N.J.S.A. 2C:39-5(b)(1) and N.J.S.A.

2C:39-4(a)(1). Defendant grew up in Honduras, where, he says, as a child, the


                                                                             A-0533-20
                                        2
gangs kidnapped him, threatened and tortured him, and cut off his finger . He

fled Honduras at age fifteen and made the dangerous journey to the United States

as an unaccompanied minor. Defendant was diagnosed in 2018 with post-

traumatic stress disorder.

      On August 17, 2019, when defendant was nineteen years old, he had a

verbal dispute with a man outside of a laundromat in Elizabeth. Defendant

displayed a handgun, asked whether the man had a problem, and then walked

away. Defendant later said in his recorded statement that he believed the man

was in a gang. The man called the police. One officer attempted to block

defendant's path in an unmarked car, and another chased defendant on foot.

Officers yelled at him to stop. During the chase, defendant reached into his

waistband and dropped a weapon. One of the officers fired a shot at defendant

but missed.    Defendant was arrested.         The discarded weapon was loaded.

Defendant later gave a recorded statement in which he said that a friend was

going to teach him to fire it in a park.

      After being charged, defendant asked the Union County Prosecutor for a

Graves waiver, which was denied. On March 31, 2020, the prosecutor provided

a written explanation setting forth the reasons for the denial. Defendant sought

reconsideration of the denial and provided additional mitigating information to


                                                                          A-0533-20
                                           3
the prosecutor. On April 9, 2020, the prosecutor denied defendant's request for

reconsideration after reviewing the supplemental information.

        Defendant filed an Alvarez1 motion to appeal the denial of his request for

a Graves waiver. In support of his motion, defendant cited to six additional

Union County cases where a Graves waiver was granted in an attempt to

illustrate that the State treated other similarly situated defendants differently in

granting their waivers. Further, defendant argued the State failed to properly

consider all relevant mitigating information.

        On July 22, 2020, Judge Caulfield issued a written decision and order

denying defendant's motion. Defendant subsequently pled guilty and the court

sentenced defendant to a five-year prison term with a three-and-a-half-year

parole disqualifier pursuant to the Graves Act. This appeal followed.

        The Graves Act requires a mandatory term of imprisonment for individuals

convicted of various firearm-related crimes. It specifically requires that "[t]he term

of imprisonment shall include the imposition of a minimum term" which "shall be

fixed at one-half of the sentence imposed by the court or [forty-two] months,

whichever is greater. . . ." N.J.S.A. 2C:43-6(c). The Graves Act, however, contains




1
    Alvarez, 246 N.J. Super. at 139.
                                                                               A-0533-20
                                          4
an "'escape valve' to the mandatory sentence requirements . . . ." Alvarez, 246 N.J.

Super. at 139.

      This "escape valve" provides:

            On a motion by the prosecutor made to the
            [A]ssignment [J]udge that the imposition of a
            mandatory minimum term of imprisonment under [the
            Graves Act] for a defendant who has not previously
            been convicted of an offense under [the Graves Act],
            . . . does not serve the interests of justice, the
            [A]ssignment [J]udge shall place the defendant on
            probation . . . or reduce to one year the mandatory
            minimum term of imprisonment during which the
            defendant will be ineligible for parole. The sentencing
            court may also refer a case of a defendant who has not
            previously been convicted of an offense under that
            subsection to the [A]ssignment [J]udge, with the
            approval of the prosecutor, if the sentencing court
            believes that the interests of justice would not be served
            by the imposition of a mandatory minimum term.

            [N.J.S.A. 2C:43-6.2.]

      "[W]ritten guidelines exist to channel prosecutorial discretion" in evaluating

waiver applications. State v. Benjamin, 228 N.J. 358, 372 (2017). The guidelines,

outlined in the Office of the Attorney General, Directive to Ensure Uniform

Enforcement of the "Graves Act" (Oct. 23, 2008, as corrected Nov. 25, 2008),

instruct prosecutors "contemplating a waiver to 'consider all relevant circumstances

concerning the offense conduct and the offender,' such as applicable aggravating and

mitigating circumstances under N.J.S.A. 2C:44-1. . . ." Id. at 369. Should the

                                                                             A-0533-20
                                         5
prosecutor decide not to approve the waiver, a defendant may move "before the

[A]ssignment [J]udge or designated judge . . . for a . . . hearing as to whether the

prosecutor's rejection or refusal is grossly arbitrary or capricious or a patent abuse

of discretion." Alvarez, 246 N.J. Super. at 147 (quoting State v. Cengiz, 241 N.J.

Super. 482, 497-98 (App. Div. 1990)). A defendant "must make a showing of

arbitrariness constituting an unconstitutional discrimination or denial of equal

protection constituting a 'manifest injustice,'" and the Assignment Judge must

determine if a hearing is warranted "in the interests of justice." Id. at 148-49 (citation

and internal quotation marks omitted).

      Here, the trial court properly found that the State acted reasonably in

denying defendant a Graves waiver. Defendant was in possession of a loaded

handgun, which by his own admission he was planning on shooting off that night

in a public park. Defendant was intoxicated at the time he possessed the firearm

and displayed the weapon to the man at the laundromat in a threatening manner.

Defendant brandished the handgun while he fled from police and which caused

an officer to fire in self-defense.

      The trial judge thoroughly reviewed the reasons for denial given by the

prosecutor and found the decision was sound and a proper exercise of

prosecutorial discretion. In reviewing the six other Union County cases where


                                                                                   A-0533-20
                                            6
Graves waivers were granted to highlight alleged disparity in an attempt to

illustrate an abuse of discretion on behalf of the State, the trial court found

defendant's case was unlike the others.         Specifically, after a review of

defendant's case, the court determined that the flashing of a gun to a civilian, the

subsequent pursuit by police, and defendant's discarding of a loaded firearm in

a residential neighborhood made this case unlike any other cited by defendant.

      To the extent we have not addressed defendant's remaining arguments, we

find they lack sufficient merit to warrant discussion in a written opinion. See

R. 2:11-3(e)(2).

      Affirmed.




                                                                              A-0533-20
                                         7